                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 JULIUS HURT,                                    )
                                                     Civil Action No. 19-653
                                                 )
                     Plaintiff,                  )
                                                 )
                                                     Magistrate Judge Lisa Pupo Lenihan
 v.                                              )
                                                 )
 ALLEGHENY COUNTY MEDICAL                        )
 STAFF, et al.,                                  )
                                                 )
                                                 )
                     Defendants.                 )


                                                 ORDER

         Defendants Allegheny County Bureau of Corrections, Allegheny County Medical Staff,

Orlando Harper, Zachary McGuire and Radaci have filed a Motion to Dismiss for Failure to State

a Claim. (ECF No. 25.) In that Motion, Defendants argue, inter alia, that Plaintiff’s claims

should be dismissed because he failed to exhaust his administrative remedies as required by the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). THE PARTIES ARE

HEREBY NOTIFIED THAT THE PENDING MOTION WILL BE TREATED AS A

MOTION FOR SUMMARY JUDGMENT UNDER FEDERAL RULE OF CIVIL

PROCEDURE 56 WITH RESPECT TO THE ISSUE OF PLAINTIFF’S EXHAUSTION

OF ADMINISTRATIVE REMEDIES. See Renchenski v. Williams, 622 F.3d 315 (3d Cir.

2010).

         Plaintiff is advised that in treating the Motion to Dismiss as a Motion for Summary

Judgment on this issue, it will be evaluated under the standard set forth in Rule 56 of the Federal

Rules of Civil Procedure. Plaintiff will be given an opportunity to respond to Defendants’
argument that he failed to exhaust his administrative remedies, including any additional

arguments Defendants raise in support of dismissal of Plaintiff’s Amended Complaint under

Federal Rule of Civil Procedure 12(b)(6), and he is on notice that the failure to respond to the

pending Motion may result in the entry of judgment against him.

                           AND NOW, this 5th day of February, 2020;

       IT IS HEREBY ORDERED that the Court’s Order dated February 3, 2020 that directed

Plaintiff to file his response to the pending Motion to Dismiss or an amended complaint by

February 24, 2020 is VACATED.

       IT IS HEREBY ORDERED that no formal discovery, such as interrogatories, requests

for production or requests for admission will be allowed in this case without leave of court.

However, no later than February 19, 2020, Defendants shall provide Plaintiff with all grievances

and appeals or other similar documents in its possession concerning the alleged incident or

incidents at issue in the Amended Complaint, if said documents exist and have not already been

provided to Plaintiff.

       IT IS FURTHER ORDERED that Plaintiff shall have until March 20, 2020, to respond

to Defendants’ Motion or file a second amended complaint.

       IT IS FURTHER ORDERED that no extensions will be granted without just cause.

       IT IS FURTHER ORDERED that Plaintiff is advised that his response to the Motion

converted into Summary Judgment may include opposing or counteraffidavits (executed by the

Plaintiff or other persons) which have either been sworn to under oath (notarized) or include at

the end of the document, immediately before Plaintiff’s signature, the following in accordance

with 28 U.S.C. § 1746: “I declare under penalty of perjury that the foregoing is true and correct.


                                                 2
Executed this __ day of ____ , 20__.”

       IT IS FURTHER ORDERED that all affidavits, opposing or counteraffidavits must be

based upon the personal knowledge of the person executing the affidavit; that no affidavit,

amended complaint, pretrial narrative or other document containing Plaintiff’s allegations will be

considered when determining the motion for summary judgment unless it has been notarized

before a notary public or unless it contains a declaration under penalty of perjury as set forth

above; that Plaintiff may attach to his affidavits copies of any depositions, answers to

interrogatories, institutional records or other documents he wishes this court to consider when

addressing the summary judgment motion; and that the motion for summary judgment will be

evaluated under the procedure standard set forth in Rule 56 of the Federal Rules of Civil

Procedure; and that failure to respond may result in entry of judgment against him.

       IT IS FURTHER ORDERED that should Plaintiff fail to comply with this order, the

Motion will be decided without the benefit of Plaintiff’s response and the Court will consider

dismissal of this action for failure to prosecute.

       IT IS FURTHER ORDERED that, in accordance with the Magistrate Judges Act, 28

U.S.C. § 636(b)(1)(A), and the Local Rules of Court, the parties are allowed fourteen (14) days

from the date of issuance of this Order to file an appeal to the District Judge, which includes the

basis for objection to this Order.   Any party opposing the appeal shall have fourteen (14) days

from the date of service of the notice of appeal to respond thereto.    Failure to file a timely notice

of appeal will constitute a waiver of any appellate rights.

                                                         /s/ Lisa Pupo Lenihan
                                                         Lisa Pupo Lenihan
                                                         United States Magistrate Judge


                                                     3
Cc:   Julius Hurt
      #186192
      Allegheny County Jail
      950 Second Ave.
      Pittsburgh, PA 15219

      Counsel of record
      (Via CM/ECF electronic mail)




                                     4
